 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 18-10180-mkn Doc 82. Entered 11/14/18 15:38:50 Page1of3

RECEIVED
AND FILED DLS
NVB IA-11-2BK (Rev. 2/17) (018 NOU 13 PAL ? 51

Name, Address, Telephone No., Bar Number & E-mail address RAR Batra |
WALTER WILHELM LAW GROUP, a Professional Corporation, Riley C. Walter #91839, 205 E. River Hadardbe sili Rid PT OY COURT

Fresno, CA 93720, Telephone: (559) 435-9800, E-mail: rileywalter@W2LG.com M A R Y A. S C yy OTT C L E R K
,

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

wok RK KF

In re: BK-18-10180

KINGMAN FARMS VENTURES, LLC,

 

CHAPTER 11

VERIFIED PETITION FOR
PERMISSION TO PRACTICE IN THIS
CASE ONLY BY ATTORNEY NOT
ADMITTED TO THE BAR OF THIS
COURT

Debtor.
EFFECTIVE JANUARY 1, 2015
FILING FEE IS $250.00

New Nee eee eee”

 

Riley C. Walter , Petitioner, respectfully represents to the Court:

 

1. That Petitioner resides in Fresno » California

 

2. That Petitioner is an attorney at law and a member of the law firm of
Walter Wilhelm Law Group , with offices at
205 E. River Park Circle, Suite 410, Fresno, CA 93720.

 

 

 

3. That Petitioner has been retained personally or as a member of the law firm by

ROpr 7811 -4250,.P

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 18-10180-mkn Doc 82. Entered 11/14/18 15:38:50 Page 2 of 3

Russell/Brunner to provide legal representation in connection

 

with the above-entitled case now pending before this Court.

4. That since May 1980 , Petitioner has been and presently is a member in good
standing of the bar of the highest Court of the State of California where Petitioner

 

regularly practices law.

5. That Petitioner was admitted to practice before the following United States District Courts,
United States Circuit Court of Appeal, the Supreme Court of the United States and Courts of other

States on the dates indicated for each, and that Petitioner is presently a member in good standing of

 

said Courts. Date Admitted
Eastern District of California May 1980
Northern District of California May 1993

 

 

 

 

 

 

 

6. That there are or have been no disciplinary proceedings instituted against petitioner, nor any
suspension of any license, certificate or privilege to appear before any judicial, regulatory, or
administrative body, or any resignation or termination order to avoid disciplinary or disbarment

proceedings, except as described in detail below:
N/A

 

 

 

 

 

 

7. That Petitioner has never been denied admission to the State Bar of Nevada. (Give particulars

of any denied admission):
N/A

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 18-10180-mkn Doc 82. Entered 11/14/18 15:38:50 Page 3 of 3

8. That Petitioner is a member of good standing in the following Bar Associations:
State Bar of California, Fresno County Bar Association

 

 

 

 

 

9. Petitioner or any member of Petitioner’s firm (or office is firm has offices in more than one city)
with which Petitioner is associated has/have filed application(s) to appear as counsel under Local

Rule IA 11-2 during the past three (3) years in the following matters:

Date of Application Cause Title of Court/Administrative Body or Arbitrator Was Application Granted or Denied

 

 

 

 

 

 

(If

 

necessary, please attach a statement of additional applications)

10. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the State of
Nevada with respect to the law of this state governing the conduct of attorneys to the same extent

as a member of the State Bar of Nevada.

11. Petitioner agrees to comply with the standards of professional conduct required of the

members of the bar of this court.

12. Petitioner has disclosed in writing to the client that the applicant is not admitted to practice in

this jurisdiction and that the client has consented to such representation.

 

 

DATED: Hol )g

Petitjoner’s Signature

 

 
